Case 20-11218-MFW   Doc 763-6   Filed 07/17/20   Page 1 of 3




            EXHIBIT F
                     Case 20-11218-MFW              Doc 763-6                                                                      Filed 07/17/20     Page 2 of 3

                                                           Declarations ACE Umbrella Plussm Commercial Umbrella Liability Policy




                                                                                           Declarations
                                                                                  ACE Umbrella Plussm
                                                                     Commercial Umbrella Liability Policy


 Policy Symbol: XOO                                                                                 Previous Policy Symbol: XOO

 Policy Number:                004                                                                  Previous Policy Number:                                           003
                                     COVERAGE IS PROVIDED IN THE COMPANY SHOWN BELOW
                                      ACE Property and Casualty Insurance Company
                                                    436 Walnut Street
                                            Philadelphia, Pennsylvania 19106
 Named Insured and Address                                                                           Producer Name and Address
 Hertz Global Holdings, Inc.                                                                         MARSH USA INC
 8501 Williams Road                                                                                  1166 Avenue of The Americas, 42nd Floor
 Estero, Florida 33928                                                                               New York, New York 10036-2774

                                                                                                     PRODUCER CODE                            380094

 Policy Period:   From 01/01/2019 to 01/01/2020                                                                                          12:01 A.M Standard Time at the Address of the Named
                                                                                                                                         Insured as stated herein

                                                   Limits of Insurance

 $ 50,000,000 Each Occurrence
 $ 50,000,000 General Aggregate
 $ 50,000,000 Products Completed-Operations Aggregate                                                     $ 10,000,000 Self-Insured Retention

                                                     Annual Premium

              Premium                                                                                     $ 0 Terrorism Premium included in Annual Premium
 $ 0 State Surcharge
              Premium, including all Surcharges and Assessments

                                                 Policy Period Premium

              Premium                                                                                     $ 0 Terrorism Premium included in Annual Premium
 $ 0 State Surcharge
              Premium, including all Surcharges and Assessments

                                            Schedule of Underlying Insurance
         Refer to the attached Schedule of Underlying Insurance, which forms a part of this Policy’s Declarations.

                                                Endorsements and Forms
    Refer to the attached Schedule of Endorsements for the forms and endorsements forming this policy at inception.




XS- 22695b (01/15)                            ©Chubb.2016.All rights reserved.                                                                                                     Page 1 of 1
                     Case 20-11218-MFW             Doc 763-6         Filed 07/17/20   Page 3 of 3
           3. The cost of bonds to release attachments, but only for bond amounts within the applicable Limit of
              Insurance. We do not have to furnish these bonds.
           4. The cost of appeal bonds required by law to appeal any suit we defend but only for bond amounts within
              the applicable Limit of Insurance. We do not have to apply for or furnish such bond.
           5. All reasonable expenses incurred by the “insured” at our request to assist us in the investigation of any
              claim or the defense of any “suit” covered under this policy, including actual loss of earnings because of
              time off from work.
           6. All costs taxed against the “insured” in the “suit”.
           7. Pre-judgment interest awarded against the “insured” on that part of the judgment, within the applicable
              Limit of Insurance, that we pay. If we make an offer to pay the applicable Limit of Insurance, we will not
              pay any prejudgment interest accruing after the offer.
           8. Post-judgment interest on that part of any judgment that we become obligated to pay, which accrues after
              entry of the judgment and before we have paid, offered to pay, or deposited in court the part of the
              judgment that we have become obligated to pay, which is within the applicable Limit of Insurance.
      E.   Our right and duty to defend ends when the applicable Limit of Insurance of this policy has been exhausted by
           the payment of “loss”.
IV.   LIMITS OF INSURANCE
      A.   The Limits of Insurance shown in the Declarations and the rules below fix the most we will pay regardless of
           the number of:
           1. “Insureds”;
           2. Claims made or “suits” brought; or
           3. Persons or organizations making claims or bringing “suits”.
      B.   The General Aggregate Limit shown in the Declarations is the most we will pay for all damages, except:
           1. Damages because of “bodily injury” or “property damage” included in the “products-completed operations
              hazard”; and
           2. Damages because of “bodily injury” or “property damage” arising out of the ownership, maintenance or
              use of a covered “auto”.
      C.   The Products-Completed Operations Aggregate Limit shown in the Declarations is the most we will pay for
           damages because of “bodily injury” and “property damage” included in the “products-completed operations
           hazard”.
      D.   Subject to Paragraphs B and C above, the Each Occurrence Limit shown in the Declarations is the most we
           will pay for the sum of all damages because of “bodily injury”, “property damage”, and “personal and
           advertising injury” arising out of any one “occurrence”.
      E.   If the applicable limits of “underlying insurance” have been:
           1. Reduced by the payment of “loss” covered by this policy, then this policy will be excess of the reduced
              limit of “underlying insurance”.
           2. Exhausted by the payment of “loss” covered by this policy, then this policy will continue in force as
              “underlying insurance”.
      F.   The Limits of Insurance of this policy apply separately to each consecutive annual period and to any
           remaining period of less than 12 months, starting with the beginning of the “policy period” shown in the
           Declarations, unless the “policy period” is extended after issuance for an additional period of less than 12
           months. In that case, the additional period will be deemed part of the last preceding period for purposes of
           determining the Limits of Insurance.




XS-20835 (08/06)                                                                                           Page 4 of 19
